DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   					
Continuation
2. 	This application is a continuation Application of U.S. Application No. 15/900,208, filed 02/20/2018, now U.S. Patent No. 10/810,604.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicants are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 21-43 are pending and examined on the merits below.

Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 21, 23-25, 27-32, 34-39, 41 and 43 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3-5, and 8-10 of U.S. Patent No. 10/810,604.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 


				Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. 	Claims 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 21 and 41 are directed to systems, and independent Claim 32 is directed to a non-transitory computer readable media. These claims are directed to the abstract idea of generating intent data that identifies topics of real-time interest to users. This is an abstract mental process which can be performed in the human mind or via pen and paper. Additionally the abstract idea is directed to organizing human activity and involves mathematical calculations. The claims recite a judicial exception, a mental 
 	The Examiner has identified independent process Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent Claims 32 and 41. Claim 21 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	Taken Independent claim 21 as an example, the claim recites:
one processor, and a memory device,
identify users that accessed websites or content on websites from network session events associated with accessing the websites or the content, wherein the network session events at least identify network addresses from which the content or websites are accessed by the users or at least identify respective identifiers of the users; 
identify different topics in the websites or the content accessed by the users; generate user intent vectors for the users including relevancy values indicating user interest levels in the topics; 
identify a segment of the users associated with a same organization; 
generate an organization intent vector from the user intent vectors for the segment of users associated with the organization; and 
determine an organization interest level of the organization in the topics based on the organization intent vector.
These limitations (identify, generate, determine) drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but 
The claim does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claim recites the additional elements of “computer processor”. This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited - Yes - mental process).
	The claim does not integrate the abstract idea into a practical application. The claims recite combination of additional elements including a data channels to perform the method steps. The generic processor is recited at a high level of generality merely performs generic computer functions of receiving and processing data. The generic data channels merely apply the abstract idea using generic computer components. The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular 
	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible (Provide Inventive Concept - No). The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Further, Applicant's specification (i.e., Paragraph 0095) discloses that the claimed elements directed to a computer processor, at best merely comprise generic computer hardware which is commercially available. More specifically Applicant's claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the method recited, "the method does not contain structures to provide a significantly more than the abstract idea. The method claim does not even recite a computer to perform the claimed steps. Therefore, claim 21 falls short the 35 USC 101 requirement under the same rationale.  The remaining independent claims 32 
The dependent claims 22-31, 33-40 and 42-43 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
	
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623